Citation Nr: 1603337	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for right ear hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a psychiatric condition, including posttraumatic stress disorder and depression, to include as secondary to service-connected disabilities 

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to an increased disability rating in excess of 30 percent for status post right ankle fracture with ankylosis.

9.  Entitlement to an increased disability rating in excess of 20 percent for lumbar strain prior to December 4, 2012 and a rating in excess of 40 percent beginning from December 4, 2012.

10.  Entitlement to a compensable disability rating for right wrist with recurrent ganglion cyst prior to August 1, 2013 (exclusive of the period from May 31, 2015, to July 31, 2013, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30), and a disability rating in excess of 10 percent since August 1, 2013.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
   
 
REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from June 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2015.  A transcript of the hearing has been associated with the claims file.  

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in a January 2015 statement of the case (SOC), the Veteran submitted additional pertinent evidence in support of his appeal.  The Veteran filed his substantive appeal in March 2013, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The issues of (1) service connection for ED; (2) service connection for right ear hearing loss; (3) service connection for tinnitus; (4) service connection for a psychiatric condition; (5) service connection for hypertension; (6) an increased rating for a right wrist disability; (7) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal regarding the issues of (1) service connection for a left wrist condition; (2) service connection for a left ankle condition; (3) entitlement to an increased rating for a right ankle disability; and (4) entitlement to an increased rating for a lumbar spine disability.

2.  The evidence received since a January 2007 rating decision, which denied service connection for hearing loss, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for a left wrist condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for a left ankle condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased rating for a right ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased rating for a lumbar spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  Because evidence received since January 2007 is new and material, the claim of service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran at the October 2015 Board hearing withdrew the appeal regarding (1) service connection for a left wrist condition; (2) service connection for a left ankle condition; (3) entitlement to an increase d rating for a right ankle disability; and (4) entitlement to an increased rating for a lumbar spine disability.  

Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.

II.  Hearing Loss

The Veteran is seeking to reopen his prior claim of service connection for hearing loss.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

Here, an original claim, filed in May 2006, was previously denied in a January 2007 rating decision.  A copy of the notification letter is not in the claims file.  However, it is presumed that the RO mailed it to the Veteran at his latest address of record.  See Boyd v. McDonald, 27 Vet. App. 63 (2014); Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  

The Veteran did not appeal the January 2007 determination, no new and material evidence was received within the appeal period, and no further official service department records have been obtained.  Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The claim was denied in January 2007 on the basis that the Veteran's audiometric findings did not meet the criteria for a grant of service connection for defective hearing.  In connection with the instant claim, filed in June 2009, the Veteran testified at the October 2015 Board hearing that his hearing had grown worse since that time.  His testimony is presumed credible for purposes of this analysis.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that his testimony is "new" because it was not before the adjudicator in January 2007.  The Board also finds that the new evidence is "material" because it indicates a possible diagnosis of hearing loss for VA purposes, which is the reason the claim was previously denied.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for hearing loss.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  

ORDER

The appeal is dismissed as to the issue of service connection for a left wrist condition.

The appeal is dismissed as to the issue of service connection for a left ankle condition.

The appeal is dismissed as to the issue of entitlement to an increased rating for a right ankle disability.

The appeal is dismissed as to the issue of entitlement to an increased rating for a lumbar spine disability.

As new and material evidence has been received to reopen the claim of service connection for right ear hearing loss, the appeal to this extent is allowed, subject to further action as discussed herein below.

REMAND

Erectile Dysfunction

The claim of service connection for ED must be remanded as it is intertwined with the remanded claim of service connection for hypertension and a psychiatric condition (discussed herein below).  

Specifically, the Veteran maintains that his ED is secondary to his service-connected low back, to include medication for that condition.  On VA examination in October 2013, it was concluded that the most likely etiology of the Veteran's ED was hypertension, which is an issue the Board is remanding.  The VA examiner restated that the Veteran's ED is more likely caused by his hypertension and the medications used to treat it, or the medication used to treated depression, which is an issue the Board is also remanding.  

As intertwined with the two remanded claims, a decision by the Board on the Veteran's ED claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Hearing Loss & Tinnitus

Service connection for hearing loss must be remanded to obtain a new VA examination.  At present, the claim has been denied because the Veteran's hearing acuity does not meet the definition of a hearing loss disability for VA purposes as set forth in 38 C.F.R. § 3.385.  At his hearing, however, he testified that his hearing has undergone a worsening since the last evaluation, such that the last evaluation does not represent the current state of his condition.  
In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Because the Veteran is seeking service connection for hearing loss on the basis of noise exposure during service, the claim of service connection for tinnitus is implicated.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Because the Board is remanding the claim of service connection for hearing loss, the claim of service connection for tinnitus is intertwined with that remanded issue.  As such, a decision by the Board on the Veteran's tinnitus claim would, at this point, be premature.  See Henderson, 12 Vet. App. at 20; Harris, 1 Vet. App. at 183.



Hypertension

The claim of service connection for hypertension must be remanded to obtain a VA examination.  The Veteran testified at the October 2015 Board hearing that his high blood pressure first started during service.  See Board Hr'g Tr. 40.  

The Board notes that his STRs do not appear to reflect a diagnosis of hypertension.  However, in the Board's non-medical expert opinion, his STRs do appear to contain numerous elevated readings consistent with the generally accepted definition of prehypertension or higher.  See American Heart Association, About High Blood Pressure, Understanding Blood Pressure Readings, chart, August 4, 2014, http://www.heart.org/HEARTORG/Conditions/HighBloodPressure/AboutHighBloodPressure/Understanding-Blood-Pressure Readings_UCM_301764_Article.jsp#.VpQd1DbotQI (defining prehypertension as systolic readings of 120 to 139 or diastolic readings of 80 to 89.

For instance, his blood pressure was 120/80 in January 1997; 130/80 in March 1997; 120/90 (although the record is blurred and could read 120/40) in July 1997; 140/78 in February 1998; 132/81 in February 1999; 136/82 in February 1999; and 134/88 at a Medical Evaluation Board examination in February 1999.  

It is outside the Board's competence to determine if these readings establish an onset of hypertension during service.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  However, because  these readings appear to be elevated, a VA examination will be requested.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Similarly, the Veteran testified at the Board hearing that his VA doctor agreed that his blood pressure is worsened by PTSD.  See Board Hr'g Tr. 35-36.  For the limited purpose of this remand, the Board will assume the credibility of this statement, and asked that the VA examiner address a secondary theory of entitlement.  


Psychiatric Condition

The claim of service connection for a psychiatric condition must be remanded to attempt to obtain missing STRs and to arrange for a VA examination.  

With regard to the missing STRs, a private mental health evaluation conducted in September 2009 notes a history of treatment first during service in 1999 at Heidleburg Army Hospital for one session.  The Veteran gave similar testimony at the Board hearing.  See Board Hr'g Tr. 26.  

The Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) advises that service treatment records do not include records of mental health treatment.  Those records, like records of hospitalization in service, are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.  For that reason a separate request for mental hygiene or mental health outpatient treatment records must be made.

Here, it does not appear that a separate request was made for the Veteran's mental health STRs.  As such, this must be accomplished upon remand.  

Also important, a new VA examination is needed to address the complex medical questions raised by the record.  For instance, the Veteran underwent a private mental health evaluation in July 2011, and this examiner concluded that the Veteran had an onset of depression in childhood, exacerbated by military service.  In light of the missing STRs, the Board cannot yet determine whether this examiner's conclusion was based on an accurate history.  Furthermore, the Veteran contends that his psychiatric condition is secondary to service-connected disabilities, but a VA examination has not been conducted, including to address this secondary theory.  Accordingly, a VA examination will be requested upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.




Right Wrist

The increased rating claim for the right wrist must be remanded to obtain missing VA medical records and to obtain a new VA examination.  

With regard to the missing records, the available VA medical records indicate that the Veteran has been prescribed narcotic medication for an unrelated condition.  Then, a VA medical record addendum dated September 23, 2012, states that the Veteran had been found to be "basically lying to obtain opioids."  Other contemporaneous records indicate that the Veteran's narcotic pain contract was cancelled because he had already been prescribed this medication by a private doctor.  

While not directly relevant to the right wrist appeal, this evidence is relevant for two reasons.  First, these records refer to prior VA treatment which records are not currently associated with the claims file.  Second, this evidence indicates, consistent with other evidence of record, that the Veteran has a propensity to omit facts or alter the truth for purposes of secondary gain.  Other VA examinations, which are also not directly relevant, including in August 2009, February 2010, September 2010, and December 2012, reinforce such an inference.  As credibility bears directly on this issue (and all other issues), these missing VA medical records are relevant.  

With regard to the need for a VA examination, the Veteran last underwent a VA examination in October 2013.  An assessment of the severity of this disability is needed, including in the context of the remanded TDIU appeal.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

TDIU

The claims file contains considerable conflicting evidence about the Veteran's employment history.  For instance, he testified at the October 2015 Board hearing that he last worked full time in 2001, followed by self-employment doing computer repair.  By comparison, he wrote in his VA Form 21-8940, filed in August 2011, that he last worked full time in 2005, and had not tried to obtain employment since that time.  He informed his VA doctor the following month, September 2011, that he was working as an actor.  

He also wrote in the August 2011 21-8940 form that his highest level of education was four years of high school without any other education or training, whereas he informed private examiners in August 2009 and July 2011 that he had a Bachelor's degree in Information Technology.  He informed the July 2011 examiner that he had never used this degree "for anything," but previously informed his VA doctor in April 2010 that his job was network technician.  

In light of these discrepancies, the Board finds that further investigation is needed as to the Veteran's work and earnings history.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a release for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Following the Veteran's response to the action requested in paragraph 1, attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including but not limited to, records from the Salisbury VA medical center and Charlotte CBOC during all periods of time.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of (a) the Veteran's   entire personnel file and (b) all outstanding service treatment records, to include mental health treatment records from Heidleburg Army Hospital.  

5.  Contact the Veteran and ask that he report all income from any source, including acting and self-employment, during the years he is claiming a TDIU.  This should include asking the Veteran to submit copies of his tax returns during the relevant period.  

6.  All attempts to fulfill the preliminary development specified in paragraphs 1-5 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

7.  After completing all development set forth in paragraphs 1-6 above, arrange for the Veteran to undergo a VA examination to address the claimed hearing loss.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following: 

(a)  Provide a current assessment of the Veteran's hearing acuity.  

(b)  Is it at least as likely as not (i.e., at least equally probable) that any hearing impairment had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  Provide an opinion as to whether any tinnitus has been caused by any hearing loss or if not causally related to hearing loss, has it been aggravated (made permanently worse or increased in severity) by hearing loss. 

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-6 above, arrange for the Veteran to undergo a VA examination to address the claimed hypertension.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's hypertension had its onset directly during his service or is otherwise causally related to any event or circumstance of his service?  

(b)  If not directly related to service on the basis of question (a), is hypertension  proximately due to, the result of, or caused by any other medical condition(s), such as a psychiatric condition, including medication for such condition(s)?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has hypertension been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as a psychiatric condition, including medication for such condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 1-6 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any psychiatric condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist the Veteran's active service, which began in June 1996? 

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) Notwithstanding your answer to questions (b) and (c), for each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (b) and (c) that a condition preexisted service, your answer to question (d) should include consideration of whether the current condition represents a current manifestation of that preexisting condition.  

(e)  If not directly related to service on the basis of question (b), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition(s), such as chronic pain?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as chronic pain?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all development set forth in paragraphs 1-6 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right wrist disability. 

The examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right wrist disability. 

The examiner is particularly asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical opinions.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

11.  After completing all actions set forth in paragraphs 1-10, plus any further action needed as a consequence of the development completed in paragraphs 1-10 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


